DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claim 1, line 9, “data logger” should be changed to --a data logger--.
Regarding claim 2, line 6, “deccrease” should be changed to --decrease--
Regarding claim 3, line 2, “in communication” should be changed to --is in communication--.
Regarding claim 3, line 3, “enhancing control the operation” should be changed to --enhancing control of the operation--.
Regarding claim 6, line 3, “a ethanol” should be changed to --an ethanol--.
Regarding claim 6, line 4, “a acetone” should be changed to --an acetone--.
Regarding claim 6, line 4, “a sulfur dioxide” should be changed to --and a sulfur dioxide--.
Regarding claims 4-5 and 8-10, they are dependent on claim 1.
Regarding claim 11, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. See rejection under 35 U.S.C. 112(b) below.
.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recites that the system is for testing “one or more gas leak detectors”. It is unclear as to how “one or more gas leak detectors” are related to the claimed system. There is no mention of any structural limitation drawn towards a gas leak detector at all in the system. As such, it is unclear as to how the system can test one or more gas leak detectors.
Claim 1 recites the limitation "the one or more gas leak detectors test samples" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the claim recites “controlling operational voltage of the one or more gas leak detectors test samples”. It is unclear as to how a test sample [presumably a gas test sample] can have a controllable voltage.
3, the claim recites “wherein the one or more gas leak detector test samples are carbon monoxide and flammable gases leakage detectors”. It is unclear as to how test samples can be leakage detectors.	Regarding claim 7, the claim recites “a data logger”. It is unclear as to whether or not this is referring to the same “data logger” in claim 1, or to a separate data logger.
Regarding claim 9, the claim recites “operational voltage of the gas leak detectors test samples”. It is unclear as to how a test sample [presumably a gas test sample] can have an operational voltage.
Claim 9 recites the limitation "the cooling system", “the heating system”, “the humidifier”, “the dryer”, “the vacuum pump”, “the circulation pump”, “the status of the plurality of valves”, “the test section”, “the performance status”, in lines 11-12.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 4-6 and 8, they are dependent on claim 1.
Regarding claim 11, the claimed method steps are wholly unclear such that it is unclear as to what the metes and bounds of the claim are. For example, the claim recites a method step of “Vacuuming existing air from excute chamber”. It is unclear as to what is being referred to for an “excute chamber”. The claim then states “calculating injecting time due to first and second chambers volum capacity”. It is unclear as to what is being calculated, how it is being calculated, and what these first and second chambers are referring to. The claim then states “testing gas defined concentration”. It is unclear as to what gas is being referred to and where this test is being performed. The claim then recites “and gases flow ratio of mass flow controllers”. It is unclear as to what this is referring to. Afterwards, there appears to be a repeat of method steps Claim 11 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 12-20, they are dependent on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JP H11183462 A) (hereinafter Matsui) in view of Kao et al. (US 2018/0335409 A1) (hereinafter Kao).
As best understood regarding claims 1 and 10, Matsui teaches a testing mechanized system for testing one or more gas leak detectors by considering multiple operational parameters as per standard requirements [testing mechanized system capable of testing an analyzer such as a gas leak detector] (see Abstract, Fig. 1), comprising:
one or more gas cylinders with purge systems configured to store testing gases with different concentrations [sample cylinders B1-B5 for storing and outputting various different testing gases] (see Abstract, Fig. 1);

one or more mass flow controllers (MFCs) [C1-C10] securely positioned between the one or more gas cylinders [B1-B5] and the test execution chamber [20] (Para [0032], see Fig. 1), wherein the mass flow controllers are configured to measure and control the flow of the testing gases (Para [0032], see Fig. 1); and
one or more industrial gas detectors or analyzers [analyzer 28] securely connected to the second chamber of the test execution chamber via the test gas pipelines [L3] (see Fig. 1), thereby transferring the testing gases to the one or more industrial gas detectors or analyzers [28] for verifying and testing the performance of the one or more testing gases as per standard requirements (Para [0010, 0032]).
Matsui fails to teach wherein the measuring instruments and data logger are comprised in the test execution chamber and wherein the one or more industrial gas detectors or analyzers are connected to the chamber via sampling pumps and a plurality of solenoid valves. Kao teaches a testing mechanized system having a test chamber comprising components such as measuring instruments and wherein gas flow and environment of the chamber is connected with one or more sensors through the usage of pumps and a plurality of solenoid valves (Para [0002-0003], see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Matsui with Kao such that the measuring instruments 
Regarding claim 6 Matsui in view of Kao, as applied to claim 1 above, teaches the claimed invention, in addition to wherein the testing gases are at least any one or any combination of a zero air gas, pure gases (CO/CH4), diluted gases (CO/CH4), mixed gases (H2, CO, CO2), a hexamethyldisiloxane gas, an ethanol gas, a toluene gas, an acetone gas, a nitric oxide (NO) gas, and a sulfur dioxide (SO2) gas (Matsui Para [0032], see Fig. 1).
As best understood regarding claim 7, Matsui in view of Kao, as applied to claim 1 above, teaches the claimed invention, except for wherein the test execution chamber further comprises one or more sensors and transmitters and devices for monitoring and controlling the test execution chamber, wherein the one or more sensors and transmitters and devices are at least any one or any combination of a temperature sensor, a humidity sensor, an air pressure sensor, an audiometer, a digital air anemometer, and a data logger. Kao additionally teaches wherein a test chamber further comprises temperature, humidity, and pressure sensors for controlling environment of the chamber (Kao Para [0002-0003], see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Matsui in view of Kao such that the test execution chamber further comprises at least any one or any combination of a temperature sensor, a 
Regarding claim 8, Matsui in view of Kao, as applied to claim 1 above, teaches the claimed invention, in addition to wherein the test execution chamber further comprises a heating system and a cooling system, wherein the heating system and the cooling system are configured to adjust the temperature, thereby maintaining stability in the test execution chamber for controlling under conditions of ambient temperature (Matsui Para [0010-0032]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Kao, as applied to claim 1 above, and further in view of Chen (CN 2869839 Y) (hereinafter Chen).
As best understood regarding claim 2, Matsui in view of Kao, as applied to claim 1 above, teaches the claimed invention, except for wherein a humidifier is used to maintain or increase the humidity within the test execution chamber and a dryer is used to maintain or decrease the humidity within the test execution chamber. Kao additionally teaches controlling the humidity in the test chamber (Para [0002-0003], see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Matsui in view of Kao such that a humidifier and a dryer is used to maintain or increase/decrease the humidity within the test execution chamber in order to control the humidity within the chamber.
Matsui in view of Kao fails to teach further comprising an uninterrupted power supply (UPS) for supplying power to the testing mechanized system and using an .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Kao, as applied to claim 1 above, and further in view of Scheffler et al. (US 2013/0192332 A1) (hereinafter Scheffler).
As best understood regarding claims 3-4, Matsui in view of Kado, as applied to claim 1 above teaches the claimed invention, in addition to further comprising a control system [25], wherein the control system is in communication with a monitoring system and the testing mechanized system, thereby enhancing control of the operation of the testing mechanized system for testing one or more gas leak detector test samples by considering operational parameters, wherein the control system includes a PLC and/or microprocessor and/or microcontroller for controlling the operation of the testing mechanized system (Matsui Para [0032], see Fig. 1).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Kao, as applied to claim 1 above, and further in view of Josefik (EP 0302708 A2) (hereinafter Josefik).
Regarding claim 5, Matsui in view of Kado, as applied to claim 1 above, teaches the claimed invention, except for wherein the first chamber and the second chamber of the test execution chamber are connected to form a closed cycle, thereby providing the potential for saving in consumption of the testing gases, wherein velocity of testing gases between the first chamber and the second chamber is made with a circulation pump and controlled via a dimmer.
Josefik teaches circulation of gases between a closed cycle of a chamber split into two separate chambers, wherein velocity of the gas is controlled via circulation pumps and dimmers (Pg. 4, lines 15-50, see Figs. 1-5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Matsui in view of Kado with Josefik such that the first and second chambers are .

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the multiple operational parameters include all of the listed parameters, in combination with the rest of the limitations found in the claim from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861